Third District Court of Appeal
                               State of Florida

                         Opinion filed March 9, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                            No. 3D21-2192
  Lower Tribunal Nos. F95-6047; F93-27442; F95-6050; F95-6051; F94-
                                43693
                          ________________


                              Albert Quinn,
                                  Appellant,

                                     vs.

                         The State of Florida,
                                  Appellee.


      An Appeal under Florida Rule of Appellate Procedure 9.141(b)(2) from
the Circuit Court for Miami-Dade County, Zachary James, Judge.

     Albert Quinn, in proper person.

     Ashley Moody, Attorney General, for appellee.


Before LOGUE, SCALES, and GORDO, JJ.

     PER CURIAM.

     Affirmed.